Citation Nr: 0824655	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO. 06-32 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to nonservice-connected death pension 
benefits.

3. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to April 1945. The veteran died in 2001. The appellant 
is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In correspondence received by the Board in July 2008, the 
appellant submitted a VA-Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative; however, 
the form does not show that the appellant appointed a service 
organization recognized by the Department of Veterans Affairs 
as a representative. As such, the Board finds the appellant 
remains unrepresented.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran had recognized guerrilla service from January 
1945 to April 1945.

2. The veteran did not have service in a regular component of 
the active military, naval or air service of the United 
States Armed Forces.

3. The veteran died in 2001.

4. The appellant filed a claim for death pension and accrued 
benefits in November 2005.


CONCLUSIONS OF LAW

1. The service requirements for eligibility for VA 
nonservice-connected death pension benefits are not met. 38 
U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2007).

2. There is no basis for entitlement to accrued benefits. 38 
U.S.C.A. § 5121 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007). In 
this case, the facts are not in dispute. Resolution of the 
appellant's appeal is wholly dependent on interpretation of 
the law and regulations pertaining to the payment of accrued 
benefits and nonservice-connected death pension benefits. A 
review of VA's duty to notify and assist is not necessary 
regarding these claims because there is no legal basis for 
the claims. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004. Because no reasonable possibility exists 
that further notice or assistance would aid in substantiating 
this claims, any deficiencies of notice or assistance are 
rendered moot. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the duty to 
notify and assist is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim). The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in such cases where the law is dispositive, the claim must be 
denied due to a lack of legal merit. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Analysis

Nonservice-Connected Death Pension Benefits

The appellant seeks VA nonservice-connected death pension 
benefits. Such a nonservice-connected death pension is 
payable to the surviving spouse of a veteran of a war who has 
the requisite wartime service or who was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability. 38 U.S.C.A. §§ 1521, 1541. The 
U.S. Army Reserve Personnel Center has certified that the 
decedent had recognized guerrilla service from January 1945 
to April 1945.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the appellant's spouse must 
have had active military, naval or air service. 38 U.S.C.A. 
§§ 101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2). "Active military, naval, 
and air service" includes active duty. In turn, "active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6. "The Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components. 38 C.F.R. § 3.1.

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the present was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits. 38 C.F.R. § 
3.40(b)(c)(d).

Based on the foregoing, persons with service in the 
Philippine Commonwealth Army, including the recognized 
guerrillas, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to VA nonservice- 
connected death pension benefits. 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40. Therefore, the Board finds that the appellant 
is not eligible for the requested benefit. The decedent's 
type of service (recognized guerrilla service) is not one 
that can qualify the claimant for nonservice-connected death 
pension benefits

In this case, the law is dispositive, and basic eligibility 
for nonservice-connected death pension benefits is precluded 
based upon the nature of the decedent's service; therefore, 
eligibility for nonservice-connected death pension benefits 
must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

An accrued benefits claim arises after a veteran has died. 
Although a veteran's claim does not survive his death, See 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions. Among the requirements for accrued benefits are 
that a claim must be filed within the year after veteran's 
death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. In the instant 
case, the record shows that the veteran died in 2001 and the 
appellant did not file a claim for accrued benefits until 
November 2005. Accordingly, there is no legal entitlement to 
accrued benefits.

This is a case where the law is dispositive. Basic 
eligibility for accrued benefits is precluded based on the 
claim being filed outside the one-year filing deadline 
subsequent to the veteran's death. Therefore, the Board must 
deny the appeal. As the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.


REMAND

Reason for Remand:  New VCAA notice required

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of 
Appeals for Veterans Claims (Court) held that in a claim for 
benefits for the cause of the veteran's death, VA's duty to 
notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.
In the instant case, although the appellant was sent a VCAA 
notice letter in June 2006, the letter did not include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected. Therefore, the Board finds that the matter 
of entitlement to service connection for the cause of the 
veteran's death must be remanded for VCAA notice in 
compliance with the holding in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

Accordingly, the case is REMANDED for the following action:

1. In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC will 
advise the appellant of: (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2. When the actions requested have been 
completed, The RO/AMC should undertake any 
other indicated development deemed 
appropriate under the law and then 
readjudicate the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


